The opinion of the court was delivered
by Lowrie, J.
— This is a conflict between an attachment proceeding before a justice of the peace, under the Act of 12th July, 1842, and an execution on an ordinary proceeding before another justice. The attachment was the first writ executed, by attaching an undivided interest in a quantity of grain in the barn, and it was duly pursued to judgment and sale in about a week; but the constable holding the execution in the other case, levied on the same- grain, and sold it in the barn and undivided, a few hours earlier than the other. The court decided that no light passed by the sale, in the second case, though it was first made; and this is right.
From the moment of the service of the attachment, the grain was in the possession of the officer, for the purposes of that case, and he was responsible for its safe keeping; and though the iaw might allow another of its officers to obtain a lien upon it by a quasi levy, subject to the interests which had previously attached, yet it could not allow him to take it out of- the possession of the other officer, or to enter into q.n unbecoming strife, in order to get any precedence of him; and without a rightful possession he could not sell. There can be no proper conflict or *175competition between official duties, for they are all branches of the same system, and it does not contain within itself the sources of discord.
Judgment affirmed.